350 S.W.3d 862 (2011)
Christine LaFAVER, Appellant,
v.
TIRE KINGDOM, INC., Respondent.
No. ED 96316.
Missouri Court of Appeals, Eastern District, Division One.
October 18, 2011.
Gregory A. Rich, St. Louis, MO, for appellant.
Anthony B. Byergo, Angela D. Green, Nicholas J. Walker, Kansas City, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Appellant, Christine LaFaver, appeals from the judgment entered after a jury found in her favor on one of her claims brought under the Missouri Human Rights Act. On appeal, Appellant challenges the amount of attorneys' fees awarded by the trial court. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed in accordance with Rule 84.16(b).[1]
NOTES
[1]  Appellant's Motion for Attorneys' Fees on appeal is denied.